445 F.2d 864
UNITED STATES of America, Plaintiff-Appellee,v.Burris BURKETT, Defendant-Appellant.
No. 30636 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 26, 1971.
Rehearing Denied August 27, 1971.

Appeal from the United States District Court for the Southern District of Alabama; Virgil Pittman, District Judge.
Ian F. Gaston, Mobile, Ala. (Court-appointed), for defendant-appellant.
C. S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966